Citation Nr: 0429433	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-09 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE
Entitlement to an increased rating for the service-connected 
post-traumatic osteoarthritis of the left knee, post lateral 
and medial meniscus tears, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel






INTRODUCTION

The veteran had active service from January 1980 to January 
1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the RO that denied 
an increased rating for the service-connected post-traumatic 
osteoarthritis of the left knee, post lateral and medial 
meniscus tears, currently rated as 20 percent disabling.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service-connected post-
traumatic osteoarthritis of the left knee, post lateral and 
medial meniscus tears, is more severe than is represented by 
the 20 percent rating currently assigned.  

The post-service medical records show that the veteran 
underwent arthroscopic surgery on the left knee in January 
2001.  

VA afforded the veteran a VA examination in July 2001, in 
conjunction with his original claim of service connection for 
a left knee disability.  At that time, the veteran walked 
with a stiff-legged limp on the left.  An elastic knee brace 
with hinged metal stays was removed for examination and 
revealed arthroscopic scars about the patella.  The left knee 
flexed to ninety degrees at which angle the veteran 
complained of pain.  There was no hyperextensibility, lateral 
bending, or forward slipping or other abnormal knee joint 
motion of either knee joint.  The knee was stable and the 
veteran's movements were rhythmical and well coordinated.  
The diagnosis was that of traumatic arthritis of the left 
knee secondary to rupture of the medial meniscus, status post 
arthroscopic debridement.  The examiner indicated that x-rays 
studies supported both the diagnosis and the traumatic 
etiology.  

The July 2001 VA examiner noted, however, that the veteran's 
prognosis at that time was uncertain because he had symptoms 
continuing, which were greater than would be expected six 
months following meniscectomy surgery.  Despite this 
uncertainty, the veteran has not been afforded a VA 
examination since July 2001, over 3 years ago.  

The United States Court of Appeals for Veterans Claims 
(Court), has stated that the duty to assist claimants in 
developing the facts pertinent to their claims may, under 
appropriate circumstances, include a duty to conduct a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the VA 
duty to assist includes the conduct of VA examination where 
the record does not adequately reveal the current state of 
the claimant's disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) citing Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).

As such, the veteran should be afforded a VA examination to 
determine the current nature, extent and severity of the 
veteran's service-connected post-traumatic osteoarthritis, 
post lateral and medial meniscus tears, and all VA and 
private treatment records since July 2001 should be obtained 
and associated with the claims file.  

The Board notes that because the way in which the veteran's 
disabilities were rated contemplates problem with movement, 
consideration must be given to the degree of any functional 
loss caused by pain such as has been repeatedly complained of 
by the veteran.  See 38 C.F.R. § 4.71a (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  
Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (2004).  In DeLuca v. Brown, the Court noted that the 
VA examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be portrayed in terms of the rating criteria.  Id.  
This is what is now required in the veteran's case.

In this regard, the examiner should also determine whether 
the veteran's service-connected left knee disability is 
manifested by recurrent subluxation, instability, and/or 
ankylosis, and if so, whether it is mild, moderate or severe, 
based on the rating criteria for rating knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The VBA AMC should provide 
notification and development actions 
under 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) as necessary to notify 
the veteran of what information and 
evidence is required to substantiate the 
veteran's claim for an increased rating, 
and to notify the veteran as to which 
portion of the information and evidence 
he is responsible for and what 
information and evidence VA will assist 
him to obtain or develop.  

The VBA AMC should advise the veteran of 
alternative types of evidence that he may 
submit to establish an increase in the 
severity of the service-connected post-
traumatic osteoarthritis of the left 
knee, post lateral and medial meniscus 
tears.  The VBA AMC should also 
specifically ask the veteran to provide 
or identify any evidence in his 
possession or which he is aware may be 
available that pertain to his claim on 
appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded the 
opportunity to identify any VA or non-VA 
facility at which he has been treated for 
the service-connected left knee 
disability since his July 2001 VA 
examination.  Clinical records from each 
treating VA or non-VA facility or 
provider identified should be obtained.

3.  The veteran should be afforded VA 
examination of the left knee.  The claim 
files, including a copy of this REMAND, 
must be made available to examiner in 
connection with the examination.  The 
examiner must annotate the prepared 
examination report to reflect whether the 
claim files were in fact made available 
for review in conjunction with the 
examination and that pertinent documents 
therein were reviewed.  Any further 
indicated special studies must be 
conducted.  

The examiner should describe all symptoms 
of the left knee.  In particular, the 
examiner should describe the range of 
motion of the veteran's left knee, and 
provide comparison of that range of 
motion with the expected range of normal 
motion.  The examination report should 
state whether there is objective evidence 
of abnormal movement, instability, 
locking, weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, or other symptoms of disability, and 
provide an opinion as to how these 
factors result in any limitation of 
motion, use, or function.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  A complete 
rationale for all opinions and 
conclusions reached should be set forth.

In particular, the examiner should state 
whether there is recurrent subluxation or 
lateral instability of the left knee, 
episodes of locking, dislocated semilunar 
cartilage, degenerative joint disease, 
ankylosis, or any other medical disorder 
or functional disability of the left 
knee.

After conducting examination as 
necessary, the examiner should render a 
current diagnosis or diagnoses which 
account for all of the veteran's symptoms 
claimed to be residuals of the left knee 
injury.  The examination report should 
identify any objective evidence of pain 
or functional loss due to pain, including 
weakened movement, excess fatigability, 
additional limits on functional ability 
during flare-ups, or any other factor of 
disability or impairment of normal or 
expected function.   

4.  After all necessary development 
described above has been conducted, the 
veteran's claim on appeal should be 
readjudicated.  

5.  If any decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim(s) for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


